[Cite as State v. Hague, 2015-Ohio-3645.]


                                      IN THE COURT OF APPEALS

                                   ELEVENTH APPELLATE DISTRICT

                                      ASHTABULA COUNTY, OHIO


   STATE OF OHIO,                                      :        MEMORANDUM OPINION

                       Plaintiff-Appellee,             :
                                                                CASE NO. 2015-A-0030
              - vs -                                   :

   CARLA R. HAGUE,                                     :

                       Defendant-Appellant.            :


   Criminal Appeal from the Court of Common Pleas, Case No. 2013 CR 671.

   Judgment: Appeal dismissed.


   Nicholas A. Iarocci, Ashtabula County Prosecutor, Ashtabula County Courthouse, 25
   West Jefferson Street, Jefferson, OH 44047-1092 (For Plaintiff-Appellee).

   William P. Bobulsky, William P. Bobulsky Co., L.P.A., 1612 East Prospect Road,
   Ashtabula, OH 44004 (For Defendant-Appellant).




   THOMAS R. WRIGHT, J.

       {¶1}            On June 18, 2015, appellant, by and through counsel, filed her notice of

appeal from a May 20, 2015 judgment issued by the Ashtabula County Court of Common

Pleas denying her motion for judicial release under R.C. 2929.20.

       {¶2}            Pursuant to Article IV, Section 3(B)(2), of the Ohio Constitution, appellate

courts have jurisdiction to review, affirm, modify, or reverse judgments or final orders from
courts of record inferior to the court of appeals and from final orders or actions of

administrative officers or agencies.

         {¶3}    In State v. Coffman, 91 Ohio St. 3d 125, 126, 2001-Ohio-273, the Supreme

Court of Ohio expressly held that “a trial court’s denial of a motion for shock probation is

never a final appealable order.” In addition, appellate courts in Ohio that have addressed

this issue after Coffman have held that the same logic is applicable to a denial of a motion

for judicial release since it mirrors shock probation. State v. Woods, 141 Ohio App. 3d 549,

550 (2001); State v. Williams, 10th Dist. Franklin No. 07AP-1035, 2008-Ohio-1906, at ¶9;

State v. Mayle, 5th Dist. Morgan Nos. 07-CA-0006 and 07-CA-0007, 2008-Ohio-3761, at

¶13; State v. Greene, 2d Dist. Greene No. 02-CA-17, 2002-Ohio-2595, at ¶6.

         {¶4}    Therefore, this appeal is hereby dismissed for lack of a final appealable

order.

         {¶5}    Appeal dismissed.



   TIMOTHY P. CANNON, P.J.,

   COLLEEN MARY O’TOOLE, J.,

   concur.




                                               2